PER CURIAM.
We affirm the sentence, finding no merit in appellant’s argument that the state violated its plea agreement. We remand, however, because although the trial court orally pronounced a sentence of 41 months and adjudicated appellant a youthful offender, the written sentence failed to reflect this oral pronouncement. The state concedes that remand is necessary to correct the written sentence.
AFFIRMED IN PART; REMANDED FOR CORRECTION OF WRITTEN SENTENCE.
WARNER, PARIENTE and STEVENSON, JJ., concur.